Wilbur, J., concurring: This is another episode in a series of jurisdictional issues consuming an inordinate amount of the Court’s time and resources. This episode, like earlier ones, is in large part our own creation. Until recently this Court has too often adopted quite literal interpretations on jurisdictional questions without fully considering all of the ramifications involved, and the Courts of Appeals have reversed in favor of a less formalistic and practical approach.1  Hopefully, this case completes a process of self-correction, rejecting the misconception that words are themselves "objective facts” rather than symbols derived from experience whereby experience is shared.2  In order to avoid any misunderstanding about the nature and wisdom of the holding of the majority opinion, it may be helpful to examine the current status of our decisions on the issue we confront. This requires us to consult two "precedents,” the first being John L. Brooks, 63 T.C. 709 (1975). In Brooks, we confronted the same facts as those in the instant case, with one exception: in Brooks, the original document which was filed as a petition bore a caption in the joint name of the parties. We therefore held that on the basis of the totality of the circumstances there present "There is clear evidence in this case that Susanna L. Brooks intended that her husband, John L. Brooks, act on her behalf and with her approval in petitioning this Court.” John L. Brooks, supra at 716. The second "precedent” is Frank E. and Yolanda Curry, docket No. 1073-74S, a memorandum sur order entered July 15, 1974. See discussion in Drennen, "New Tax Court Rules,” 27 U. Fla L. Rev. 897, 902, 903 (1975).3 Curry involved facts identical to Brooks and those before us, except that, in the document filed as a timely imperfect petition, Mr. Curry, in the words of the memorandum sur order "used the pronouns T and 'my,’ and did not use 'we,’ 'our,’ or 'us,’ ” and the informal petition did not contain a caption in the name of both spouses. The memorandum sur order went on to conclude that respondent’s motion to dismiss must be granted where the " 'nonsigning’ taxpayer’s name does not appear in the caption of the timely petition filed, or where there are no other indications in the timely petition that the nonsigning taxpayer was intended to be embraced therein.”4  Although there is language in Brooks suggesting a broader approach, the key facts in Brooks were thought to be the joint caption, which has been contrasted with the use of the singular pronoun in Curry to explain the divergent result the Court reached in those cases. In practice, therefore, we have followed a formalistic approach, the result depending on whether the informal petition employed singular or plural pronouns. On brief respondent explains the great difficulty of this approach, and explains why the approach taken by the majority herein is the correct one. Respondent states: Respondent considers the instant case to be significant in terms of administrative importance. Particularly in view of the Court’s dichotomous position in Brooks and Curry, respondent is required to spend a substantial amount of time in preparing, filing, and arguing motions to dismiss for lack of jurisdiction as to "non-signing” taxpayer spouses who were the subject of joint statutory notices. This flood of cases clutters the motions calendar of the Court. When a "non-signing” spouse is dismissed additional man-hours are spent by respondent’s clerical employees who must make assessments and, as a matter of general policy, must stay collection proceedings pending disposition on the merits of the signing petitioner’s case in the Court. Respondent submits that ratification by amendment with respect to "parties” in the husband-wife situation should be uniformly treated by the Court. If the Court is disposed to overrule Curry, the Court should consider the signature of the previously "non-signing” taxpayer on the amended petition to be the mere "correction of technical errors” as it has done so in situations involving other than Curry and Brooks, such as corporations and trustees in dissolution (e.g. Fletcher Plastics, Inc., supra and Bryant’s Esquire Shop, Inc. et al, Docket No. 4933-75), or the addition of a fiduciary in a decedent spouse situation. Moreover, if the Court overrules Curry and treats the signature in the previously described manner, respondent will no longer find it necessary to move against the previously "non-signing” spouse. There would be no need to consider such a move even if the amended petition continued to use the personal pronoun "I” instead of "we”, "my” instead of "our”, or the word "petitioner” in the singular instead of the word "petitioners” in the plural as frequently has been the case. [Respondent’s brief, pp. 6, 7, emphasis added.] By referring to our "dichotomous position” in Brooks and Curry respondent means that the facts are essentially the same, yet we currently provide opposite results. This Court is to be commended for now eliminating, as respondent suggests, the rigid formalism of our present practice and the severe administrative burdens that go with it. The Court replaces the present formalism with a more reasonable interpretation of the statute, that my dissenting colleagues with complete accuracy describe as the "heart of the majority’s holding.” Again, with complete accuracy, my dissenting colleagues repeat and reemphasize the essence of the Court’s holding: in situations where there is a joint notice of deficiency, a timely filed imperfect petition, the Court’s "Order for Proper Petition,” and the filing of. a timely amended petition signed by both spouses, it is our view that the spouse who did not sign the imperfect petition should be given the opportunity to confirm the correctness of that presumption of intent. [Infra at 842.] The issue we confronted in this case was whether we should reaffirm the formalism of the Brooks-Curry dichotomy, applying a kind of jurisdictional parole evidence rule requiring some "objective evidence” within the four corners of the petition itself that the petition was filed on behalf of both spouses; or whether we should allow the nonsigning spouse to confirm an imperfectly manifested but timely intent that, from the totality of circumstances, may be presumed to exist. The Court has clearly and unmistakenly chosen the latter rule.5 The majority simply holds that there is a presumption in these cases that the signing spouse acted on behalf of the nonsigning spouse that is sufficient to permit the nonsigning spouse to confirm the intent imperfectly manifested in the petition.6  The instant case, a run-of-the-mill sample of the many cases we confront in this area, demonstrates the correctness of the majority holding. It is simply unreasonable to conclude, on the record before us, that Mr. Holt acted unilaterally and filed the petition only on behalf of himself. Mr. Holt, a self-employed farmer, earned most, if not all of the income, and Mrs. Holt’s liability apparently derives from having signed a joint return. Under these circumstances it was quite understandable that Mr. Holt handled this matter on behalf of both spouses. That this was the intent and that he did in fact act on behalf of himself and his wife (as an agent or an attorney-in-fact) is clear from the following: (1) The amended petition, including both signatures, is a clear statement by the wife that the husband acted as an "agent or attorney-in-fact”; (2) The parties filed joint returns, were sent a joint deficiency notice, and enclosed the joint notice with the original imperfect petition requesting a redetermination; (3) Mr. Holt apparently handled these business affairs as a matter of practice for both petitioners; (4) The income on the returns in issue appears to be largely if not wholly from Mr. Holt’s self-employment; (5) The financial fortunes of a married couple rise and fall together — if he wins and she loses, they lose. They petitioned the Court to avoid losing; (6) We may presume that the Holts did not wish to engage in a multiplicity of litigation in different forums. Thus, all the inferences from the documents before us indicate that Mrs. Holt intended Mr. Holt to act as an "agent or attorney-in-fact for [his] nonsigning spouse,” (see John L. Brooks, 63 T.C. 709, 716 (1975)) and Mrs. Holt in signing the amended petition as good as said so.7 If any doubt remained, in response to the motion to dismiss, the Court received an affidavit from Mr. and Mrs. Holt (set out in the majority opinion) reiterating their intention to file a joint petition. But no one really doubts that both Mr. and Mrs. Holt intended to petition the Court despite technical defects in their original petition imperfectly manifesting this intent. And no one really asserts that the Holts, in telling us that this was their intent, are lying. The proponents of the existing formalism simply assume it is required by some mysterious (and unstated) policy underlying the 90-day period for appealing to the Tax Court. But the policy underlying the 90-day appeal period is no mystery. It does not involve important constitutional issues concerning the division of responsibilities between the States and the Federal Government, such as those that underlie diversity of citizenship or Federal question jurisdiction. It is purely a rule of convenience — no less and no more. Congress simply wanted to suspend assessment and collection for a sufficient period of time to enable the taxpayer to elect a prepayment judicial review of the proposed deficiency. The purpose of Congress was to balance the opportunity for a prepayment hearing with the demands of the tax collection process, and in doing so, Congress ultimately drew the line at 90 days.8  The formalism represented by the Brooks-Curry dichotomy does not advance this congressional purpose in any respect; indeed, to the extent the balancing process was intended to ensure that tax litigation proceed without disruption of the administrative process, this formalism frustrates the intent of Congress. Mr. Holt is before the Court and all assessment and collection proceedings must now be suspended (indeed may even be enjoined) until the Court determines whether he, in fact, owes the tax. Assuming the computers can be controlled, the collection process will be held in abeyance under the respondent’s agreement (albeit at great additional expense and administrative burden), whether or not we permit Mrs. Holt to amend and ratify. When we consider these factors (not to mention the desire of Congress to see the Government administered efficiently, intelligently, and fairly without waste of appropriated funds), can anyone seriously argue that some unstated congressional purpose underlying a rule of convenience mandates all the inconveniences of the present formalism? It clearly does not serve any purpose of Congress. And we cannot rotely rely on some unstated congressional purpose while ignoring the damage tedious formalisms do to the unmistakably clear purpose of Congress in enacting the small claims procedure. The present rule works a hardship on the small taxpayer. Most of the cases where a document is filed as an imperfect petition, followed by directions to file an amended petition, are from petitioners proceeding under the special small claims procedures enacted by Congress. See sec. 7463. Given the limited amount in controversy, these individuals cannot afford counsel — indeed the inability to afford counsel was the main reason Congress enacted these provisions. Consequently, these taxpayers will often file an original imperfect petition. To deprive one spouse of a hearing on tediously technical grounds frustrates the intent of Congress to provide the small taxpayer with an informal, inexpensive, expeditious, and accessible hearing.9 And the average taxpayer will justly regard the result as unfair and wholly impractical. Apparently, this is one occasion where respondent, in his excellent legal analysis, and now this Court agree with the ordinary citizen’s perception, as expressed by the petitioner’s affidavit: That Ernest B. Holt and Lessie L. Holt do not see how it could be much more trouble to the Commissioner of Internal Revenue to have the merits considered as to both Ernest B. Holt and Lessie L. Holt, rather than Ernest B. Holt; that from a practical standpoint, if Ernest B. Holt was successful in the case, it would not avail him anything since his wife, Lessie L. Holt would still be held responsible. This Court, like the Holts and respondent, is correct in looking at the problem "from a practical standpoint.” Like respondent, we too must also devote substantial resources to these cases that could be better spent elsewhere. By adopting the interpretation recommended by the parties, we will, as respondent points out, have very few, if any, of these cases in the future. Respondent will no longer be required to spend a substantial amount of time filing motions to dismiss in these cases; these cases will no longer continue to clutter the motions calendar of the Court; and when one spouse is dismissed, respondent’s clerical employees will no longer continue to carry needless administrative burdens. All of this inconvenience is currently incurred at the expense of the general taxpayer, not to mention the inconvenience to other litigants before this Court.10  The present formalistic approach requires a tedious dissection of all elements of the original document filed to glean some faint glimmer of intent, in an attempt to obviate what Brooks (63 T.C. at 715) aptly describes as a "harsh result.” And once the glimmer of intent is perceived, oral testimony will often be required under the present practice.11  Intent cannot be gleaned by isolating a few pronouns from all of the circumstances that give flesh and blood to the verbal skeleton. As Justice Holmes once stated: "A word is not a crystal, transparent and unchanged, it is the skin of a living thought and may vary greatly in color and content according to the circumstances and the time in which it is used.” Towne v. Eisner, 245 U.S. 419, 425 (1918). The existing formalism involves the kind of distinctions laymen refer to as "legalistic,” and the term plainly implies no compliment. The majority has given it a fitting burial, at respondent’s suggestion, and we may, therefore, safely assume that no efforts will be made to resurrect it.12  Fay, Irwin, and Hall, JJ., agree with this concurring opinion.   See, for example, Skolski v. Commissioner, 351 F.2d 485 (3d Cir. 1965), revg. and remanding an unreported order of this Court; Mindell v. Commissioner, 200 F.2d 38 (2d Cir. 1952), revg. an unreported order of this Court that relied on Rebecca S. Hamilton, 13 T.C. 747, 753 (1949); Tenzer v. Commissioner, 285 F.2d 956 (9th Cir. 1960), revg. an unreported order of this Court; Di Viaio v. Commissioner, 539 F.2d 231 (D.C. Cir. 1976), revg. an unreported order of this Court. See Jacob L. Rappaport, 55 T.C. 709 (1971), affd. per curiam 456 F.2d 1335 (2d Cir. 1972), and Fred Sylvan, 65 T.C. 548 (1975), stating that our position in Rappaport was erroneous and would no longer be followed.    Indeed, if facts were "objective” we could dispense with most of our judicial machinery, since we would only be confronted with legal issues presented in fully stipulated cases.    The author discusses Curry and Brooks together, recognizing that the problem before us cannot be resolved without resort to both. (As does respondent’s brief, see discussion, infra.) The first few applications of the new Rules of Practice and Procedure, effective Jan. 1, 1974, were incorporated in memoranda sur order. The Court now issues rules decisions of any consequence as opinions (and has for some time), but for some reason, Curry has continued to function in a way analogous to precedent. By publishing the opinion in the case herein (which in effect repudiates Curry) the Court corrects what was an inadvertent and unforeseen procedural error in the use of Curry. Memoranda sur order are not published, and in my view it is erroneous to allow them to function as precedent.    "[T]he singular pronoun was used throughout.” Drennen, "New Tax Court Rules,” 27 U. Fla. L. Rev. 897, 903 (1975).    Nowhere does the majority opinion refer to pronouns or language in the petition that would justify the assertion that this is simply a routine application of the Brooks-Curry formalism. In this connection it is clear beyond doubt that the majority does not equate the request in the informal petition to consider "this case” with the caption in Brooks or the singular pronouns in Curry. The analysis in the majority opinion nowhere mentions the words "this case,” thus clearly rejecting tedious semantic dissection in favor of an approach that will simply permit the nonsigning spouse to ratify, as the dissent correctly notes.    It is clear that this presumption is not a rule of law, any more than the doctrine of res ipsa loquitur is a rule of law. See Prosser, Law of Torts, sec. 39, p. 215-32 (3d ed. 1964). We are simply saying that intent may be proved by circumstantial evidence. We simply hold that the circumstances here present, when considered in the light of human experience, make it far more likely that both spouses intended to petition than that only one spouse desired to be heard. We hold that this is an adequate predicate to permit ratification under the circumstances before us.    The present mechanical rule has no basis in the law governing one spouse’s authority to act as an agent (or attorney-in-fact) on behalf of the other spouse. The Restatement provides: "Neither husband nor wife by virtue of the relation has power to act as agent for the other. The relation is of such a nature, however, that circumstances which in the case of strangers would not indicate the creation of authority or apparent authority may indicate it in the case of husband or wife. Thus, a husband habitually permitted by his wife to attend to some of her business matters may be found to have authority to transact all her business affairs. * * * [Restatement, Agency 2d, sec. 22(b) (1958).]” It has also been stated that: "The marital relation alone raises no presumption of agency between husband and wife, but the existence of the relation is a circumstance, with others, tending to show agency, and it has been held that slight evidence of agency is sufficient. Preston, J., in Goodman v. Delfs, 193 Iowa, 1183, 188 N.W. 809, at page 813 (1922); Mounts v. Boardman Co., 79 Okl. 90, 191 Pac. 362 (1920); Lonnqvist v. Lammi, 242 Mass. 574, 136 N.E. 610 (1922); Chadwick v. Wiggin, 95 Vt. 515, 116 Atl. 74 (1922). This topic is discussed and cases collated in 3 Col. Law Rev. 589, 22 Harv. Law Rev. 56, and 15 Mich. Law Rev. 521. [Tiffany, Agency, sec. 16, p. 45 n. 24 (2d ed. 1924).]”    See H. Rept. No. 704, 73d Cong., 2d Sess. 34 (1934).    We have often said that we "should not adopt an interpretation which curtails [the right to a prepayment hearing] in the absence of a clear congressional intent to do so.” (Emphasis added.) Samuel J. King, 51 T.C. 851, 855 (1969). See also Irving Fishman, Jr., 51 T.C. 869, 874 (1969); affd. per curiam 420 F.2d 491 (2d Cir. 1970); P. P. Leventis, Jr., 49 T.C. 353, 355 (1968).    We cannot ignore this misallocation of the Court’s resources when we currently have 19,374 pending cases. Additionally, we cannot ignore respondent’s problems in this particular instance. In a situation like this we urge that respondent withhold collection efforts against the dismissed spouse even though assessment is made. The special administrative problems this "request” creates for respondent are explained in his brief (supra at 835). (We should be aware of them since we now have about 30 other motions pending for decision involving this same issue.) If the computers can be restrained, all may end well under the present practice. Otherwise, the dismissed spouse will be required to pay a deficiency that this Court may subsequently determine is not due and owing. Presumably, since this Court is a kind of moral third-party beneficiary to these agreements, respondent has felt obligated to make a special effort to comply (although under no legal obligation whatsoever to do so) and dismissed spouses have experienced no problem. But a substantial administrative burden was imposed on everyone.    See Norris E. Carstenson, 57 T.C. 542 (1972), wherein the petition was filed by an individual who appeared to be a total stranger, and where the petition itself gave no evidence whatsoever that the apparent stranger was in any way authorized to act on behalf of the Carstensons. Mr. Carstenson was permitted, after the 90-day period, to tell us about facts that existed during the 90-day period. Aside from Mr. Carstenson’s testimony after the 90-day period elapsed, there was no way to determine that the authorization to act on his behalf was given during the 90-day period. The hearing to clear up the "ambiguities” we confronted was held in Newark, N.J., at which: "petitioner Norris Carstenson appeared pro se. Petitioner Norris Carstenson was duly sworn and testified in response to questions by the [special trial judge] and by respondent’s counsel.” 57 T.C. at 544. But for the majority’s ruling, a hearing on respondent’s motion would of course be required in the instant case, presumably in Tulsa or Oklahoma City where we regularly sit, in order to permit Mrs. Holt to testify. It seems inconceivable that the Court would dismiss the Holts (at least on the record before us) without a hearing simply because they used the wrong pronoun. It is hard to see how they could do so in the face of Carstenson. The present case is not the only one we will confront requiring a hearing. What happens, for example, if the envelope (to which we look for a timely postmark) enclosing a joint deficiency notice has a return address with the names of both spouses, and all the writing on the envelope (including her name) is in the wife’s handwriting? Suppose the wife is totally disabled and her husband always acts for her? Suppose the petition includes all the wrong pronouns, but the husband has a separate general power of attorney? And, of course, we cannot possibly foresee all of the problems that life, in its infinite variety, will present.    Indeed, respondent on brief clearly stated that if we followed his suggestion and rejected Curry, that "respondent will no longer find it necessary to move against the previously non-signing spouse,” regardless of what pronouns are employed. See supra at 835. Additionally, the Internal Revenue Service is a part of the Treasury, whose representatives spend considerable time each year before Congress advancing Treasury proposals in the tax area. Hopefully, since respondent recognizes the harsh results that often stem from tedious interpretations of the present statute, careful attention will be given to resolving any remaining problems in a legislative context, in order to enlarge rather than arbitrarily restrict the opportunity of the average citizen to secure a prepayment hearing.